10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 3:19-cr-00059-LRH-WGC Document1 Filed 12/12/19 Page 1 of 2

 

 

 

 

 

 

Lo

_/ FILED RECEIVED
NICHOLAS A. TRUTANICH —— ENTERED SERVED ON
United States Attorney -———__COUNSELIPARTIES OF RECORD
District of Nevada .
Nevada Bar Number 13644 DEC 12 2019 |
PETER WALKINGSHAW
Assistant United States Attorney TIEDE Ie min
400 South Virginia Street, Suite 900 MDISTRICT OF Neva m
Reno, Nevada 89501 | BY: DEPUTY
(775) 784-5438 ee

 

 

Peter. Walkingshaw@usdo}].gov

Representing the United States of America

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, 3:19-cr-00059-LRH-WGC
Plaintiff, INDICTMENT FOR VIOLATION OF:
v. TITLE 18, UNITED STATES CODE,
SECTION 1708 — Mail Theft (Count One)
ERIC SAXTY,

Defendant.

 

 

 

 

THE GRAND JURY CHARGES THAT:
COUNT ONE
(Mail Theft)

On or about October 31, 2018, in the District of Nevada, ERIC SAXTY, defendant
herein, did steal and take from the post office located at 2000 Vassar Street, Reno, Nevada,
///

///
///

///

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:19-cr-00059-LRH-WGC Document1 Filed 12/12/19 Page 2 of 2

a package addressed to K.S., Reno, Nevada, in violation of Title 18, United States Code,

Section 1708.

NICHOLAS A. TRUTANICH
United-States Attorney

 

P

Lp

TER WALKINGSHAW

Assistant United States Attorney

A TRUE BILL le /

FOREPERSGN oF THE GRAND JURY

 
